1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     REMOH GARRY,
                                                           Case No. 3:19-cv-00238-MMD-WGC
4                                              Plaintiff
                                                                             ORDER
5            v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS DIRECTOR,
7
                                          Defendants
8
9
     I.     DISCUSSION
10
            Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections
11
     (“NDOC”), has filed a notice of intent to file a civil rights complaint. (ECF No. 1, 2). Plaintiff
12
     has not filed a complaint or an application to proceed in forma pauperis in this matter.
13
            Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a
14
     complaint with the court.” Fed. R. Civ. P. 3. Therefore, the Court grants Plaintiff thirty
15
     (30) days from the date of this order to submit a complaint to this Court.
16
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an
17
     application to proceed in forma pauperis and attach both an inmate account statement
18
     for the past six months and a properly executed financial certificate. Plaintiff will be
19
     granted an opportunity to file an application to proceed in forma pauperis, or in the
20
     alternative, pay the full filing fee for this action. If Plaintiff chooses to file an application
21
     to proceed in forma pauperis he must file a fully complete application to proceed in forma
22
     pauperis, including the required financial attachments.
23
     II.    CONCLUSION
24
            For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
25
     Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
26
     as the document entitled information and instructions for filing an in forma pauperis
27
     application.
28
     ///
1
2
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
3
     Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on
4
     the correct form with both an inmate account statement for the past six months and a
5
     properly executed financial certificate in compliance with 28 U.S.C. § 1915(a); or (2) pay
6
     the full $400 fee for filing a civil action (which includes the $350 filing fee and the $50
7
     administrative fee).
8
            IT IS FURTHER ORDERED that Plaintiff will submit a complaint to this Court within
9
     thirty (30) days from the date of this order.
10
            IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
11
     approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
12
     Clerk of the Court also will send Plaintiff a copy of his notice of intent. (ECF No. 1-1).
13
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
14
     dismissal of this action may result.
15
            DATED: May 13, 2019.
16
17
                                                UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28                                               -2-
